DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Upon further search and consideration, additional prior art was found that anticipates the subject matter as originally claimed.  As such, a new non-final office action is set forth below.

Claim Status
Claims 1 and 3-20 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 3, 8, 13, 14, 19 and 20 and the cancelation of claim 2.

Claim Objections
Claim 12 is objected to because of the following informalities:
Line 2 – delete “an internal duct surface, an external surface, and” as this is a duplication limitation.
Line 5 – delete the space before the comma after “surface”.
Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masarwa et al U.S. Patent Application Publication No. 2006/0103131 A1.

With regard to claim 1, and as seen in Figure 8, Masarwa et al disclose a duct stringer comprising:
a duct (at 12) with a closed cross-section which is adapted to transport fluid;
a duct wall (wall extending from 12 to 86) with an internal duct surface inside the duct (surface of 86) and an external surface (surface outside 12) outside the duct; and
a female bayonet fitting (see below) in the duct wall,
wherein the female bayonet fitting is configured to engage with a male bayonet fitting on a fluid transporting conduit to connect the fluid transporting conduit with the duct, and the female bayonet fitting is defined between the internal duct surface and external surface.


    PNG
    media_image1.png
    353
    887
    media_image1.png
    Greyscale


With regard to claim 3, and as seen in Figure 8 above, Masarwa et al disclose wherein the duct wall (wall extending from 12 to 86) comprises an aperture between the internal duct surface and the external surface, and the female bayonet fitting comprises at least two slots extending through the duct wall.

With regard to claim 4, and as seen in Figure 8 above, Masarwa et al disclose wherein the at least two slots extend from the aperture.

With regard to claim 7, Masarwa et al disclose wherein the duct wall is a composite component (paragraph 29, lines 1-7).

With regard to claim 20, and as seen in Figure 8 above, Masarwa et al disclose a method of mounting a fluid transporting conduit to a duct stringer forming at least part of a duct with a closed cross-section which is adapted to transport fluid, the duct stringer having a duct wall (wall extending from 12 to 86), a female bayonet fitting in the duct wall, wherein the duct wall has an internal duct surface (surface of 86) inside the duct and an external duct surface (surface outside 12) outside the duct, and the female bayonet fitting is defined between the internal duct surface and the external duct surface;
and the method comprising:
bringing the fluid transporting conduit together with the duct stringer; and
engaging a male bayonet fitting on the fluid transporting conduit with the female bayonet fitting in the duct wall.

Claim(s) 1, 9-11, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stout U.S. Patent No. 3,734,545.

With regard to claim 1, and as seen in Figure 3 below, Stout discloses a duct stringer comprising:
a duct (at 10) with a closed cross-section which is adapted to transport fluid;
a duct wall (wall of 10) with an internal duct surface inside the duct and an external surface outside the duct; and
a female bayonet fitting in the duct wall,
wherein the female bayonet fitting is configured to engage with a male bayonet fitting on a fluid transporting conduit to connect the fluid transporting conduit with the duct (see Figure 2), and the female bayonet fitting is defined between the internal duct surface and external surface.


    PNG
    media_image2.png
    403
    536
    media_image2.png
    Greyscale


With regard to claim 9, and as seen in Figure 3, Stout discloses an aircraft assembly comprising the duct stringer of claim 1 (see rejection above), and a skin (at 12), wherein the duct stringer is adhered to the skin (column 2, line 37).

With regard to claim 10, Stout discloses a fluid transporting conduit (at 52) having a male bayonet fitting (see Figure 4) which is configured to engage with the female bayonet fitting (see Figure 2).

With regard to claim 11, Stout discloses wherein the male bayonet fitting is configured to be flush with and from the internal duct surface when engaged with the female bayonet fitting (see Figure 2 where the male and female bayonets connect).

With regard to claim 16, Stout discloses a locking arrangement configured to lock the male bayonet fitting in a locked condition with the female bayonet fitting (see Figure 2 where the male and female bayonets connect).

With regard to claim 19, Stout discloses an aircraft comprising at least one of:
the duct stringer of claim 1 (see rejection above) and
the aircraft assembly of claim 9 (see rejection above).

Allowable Subject Matter
Claims 5, 6, 8, 12-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 5, the prior art of record does not teach or suggest wherein a retaining recess extends in the internal duct surface from each slot in combination with the duct stringer of claims 1 and 3.

Claim 6 is allowed should claim 5 be allowed due to its dependency on claim 5.

With regard to claim 8, the prior art of record does not teach or suggest wherein the duct stringer has a hat-shaped profile and comprises a pair of webs, a pair of feet and a crown, and wherein the duct wall comprises the crown in combination with the duct stringer of claim 1.

With regard to claim 12, the prior art of record does not teach or suggest wherein the duct wall has an internal duct surface, an external surface, and an aperture between the internal duct surface and the external surface, wherein the female bayonet fitting comprises at least two slots extending through the duct wall and a retaining recess extending from each slot in the internal duct surface , and wherein the male bayonet fitting comprises at least two tabs, each of the at least two tabs being configured to locate through each of the at least two slots and to be received in each retaining recess in combination with the aircraft assembly of claims 9 and 10.

Claims 13-15 are allowed should claim 12 be allowed due to their dependency on claim 12.

With regard to claim 17, the prior art of record does not teach or suggest wherein the locking arrangement comprises a locking member configured to engage the male bayonet fitting and the duct wall in combination with the aircraft assembly of claims 9 and 10.

Claim 18 is allowed should claim 17 be allowed due to its dependency on claim 17.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679